Exhibit 10.7

ASSIGNMENT AND ASSUMPTION AGREEMENT AND BILL OF SALE

This ASSIGNMENT AND ASSUMPTION AGREEMENT and BILL OF SALE (the “Agreement”), is
made and entered into this 28th day of February, 2008, by and between Optos
Capital, LLC, a New Jersey limited liability company (“Purchaser”) and
ClearPoint Resources, Inc., a Delaware corporation (“Seller”).

B A C K G R O U N D

WHEREAS, on the date hereof, ClearPoint Workforce, LLC, a wholly owned
subsidiary of Seller, advanced $800,000 on behalf of Purchaser to the provider
of its outsourced employee leasing program. The advanced funds were utilized for
Purchaser’s payroll. In consideration of making the advance on Purchaser’s
behalf, Purchaser agreed to assume the promissory notes, and the underlying
payment obligations, issued by Seller on February 22, 2008 which were payable to
Michael Traina and Chris Ferguson in the aggregate amount of $800,000, copies of
which are attached hereto as Exhibit A (collectively, the “Notes”).

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Purchaser and Seller hereto, intending to be
legally bound hereby, agree as follows:

1. Assignment and Assumption. Seller hereby sells, assigns, conveys, transfers
and delivers the Notes to Purchaser, and Purchaser accepts assignment of such
Notes. Purchaser hereby assumes the Notes and the underlying payment
obligations. Purchaser agrees to discharge and pay the Notes, and all underlying
obligations, liabilities, debts and payments, as and when due.

2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without reference
to the choice of law principles thereof.

3. Assignment and Binding Effect. Purchaser shall not assign this Agreement
without the prior written consent of Seller. All of the terms and provisions of
this Agreement shall be binding upon and inure to the benefit of and be
enforceable by the heirs, administrators, personal representatives, successors
and permitted assigns of Purchaser or Seller.

4. Amendment; Waiver. This Agreement shall not be amended or modified except by
a written instrument duly executed by Purchaser and Seller. Any extension or
waiver by Seller of any provision hereto shall be valid only if set forth in an
instrument in writing signed by Seller.

5. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but all of which shall be considered one and
the same agreement.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Assignment and Assumption Agreement and Bill of Sale
has been signed by or on behalf of each of the parties as of the date first
written above.

 

OPTOS CAPITAL, LLC By:  

/s/ Chris Ferguson

Name:   Chris Ferguson Title:   President CLEARPOINT RESOURCES, INC. By:  

/s/ Michael Traina

Name:   Michael Traina Title:   CEO

 

THE FOLLOWING, BY SIGNING BELOW, CONSENT TO THIS ASSIGNMENT ON THIS 28TH DAY OF
FEBRUARY, 2008

/s/ Michael Traina

Michael Traina

/s/ Chris Ferguson

Chris Ferguson

 

2



--------------------------------------------------------------------------------

EXHIBIT A

NOTES